DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.  In addition, the Examiner acknowledges the addition of new claims 21-26, directed elected Group I.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 9 contains a typographic error (“the sacrificial gate dielectric layer” is recited twice), and should be amended as follows:

8. (Original) A method for manufacturing a semiconductor device, comprising: 
forming a hard mask layer over a semiconductor substrate; 
etching the hard mask layer and the semiconductor substrate to form a plurality of semiconductor fins, wherein the hard mask layer is on each of the plurality of semiconductor fins; 
forming a sacrificial gate dielectric layer over the plurality of semiconductor fins and the hard mask layer;
forming a sacrificial gate electrode layer over the sacrificial gate dielectric layer; 
electrode layer to form a sacrificial gate structure over the plurality of semiconductor fins and the hard mask layer; and 
removing the hard mask layer from the plurality of semiconductor fins not covered by the sacrificial gate structure.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "prior to forming the first and second sidewall spacers" in line 3.  There is insufficient antecedent basis for this limitation in the claim, since a second sidewall spacer is not previously recited in claim 24, or in claim 21 on which it dpends.
For the purposes of examination, the Examiner has interpreted claim 24 to mean:

 “…removing the hard mask layer to expose the first fin not covered by the sacrificial gate structure prior to forming the first spacer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-11 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PG Pub. No. US 2016/0141392 A1).
Regarding claim 1, Kim teaches a method for manufacturing a semiconductor device, comprising: 
forming a sacrificial gate structure (¶ 0041: 200/151) over a semiconductor fin (¶ 0041 & figs. 6A-6C: 200/151 formed over active fin AF, including first and second portions 110 and 120), wherein a hard mask layer (¶ 0038: 130) is formed over the semiconductor fin (figs. 6A-6C: 130 formed over AF);
forming a first sidewall spacer and a second sidewall spacer (¶ 0042: 210) on opposite sidewalls of the sacrificial gate structure (fig. 6A: 210 formed on opposing sides of 200); 
removing the sacrificial gate structure (¶ 0044: 200 removed) to expose the semiconductor fin and the hard mask layer (¶ 0044 & figs. 8A-8C: removing 200 exposes portions of 130 and active fin portion 120) between the first and second sidewall spacers (figs. 8A-8C: exposed portions of 130 and AF extend between first and second spacers 210); and 
removing the hard mask layer (¶ 0049: capping pattern 130 removed) to expose the semiconductor fin between the first and second sidewall spacers (¶ 0049: removing 130 exposes first portion 110 of the active fin AF).

Regarding claim 2, Kim teaches the method of claim 1, further comprising: 
forming a gate dielectric layer (¶ 0049: 410) over the semiconductor fin and side surfaces of the first and second sidewall spacers (fig. 11C: 410 formed over first active fin portion 110 and inner side surfaces of 210).

Regarding claim 5, Kim teaches the method of claim 1, further comprising: 
depositing the hard mask layer over a semiconductor substrate (¶ 0037: capping layer deposited and processed into capping pattern 130 over substrate 100); and 
etching the hard mask layer and the semiconductor substrate to form the semiconductor fin (¶¶ 0038-0039 & figs. 3A-3B, 4A-4B: 130 and 100 etched to form active pattern 103, which includes second active fin portion 120).

Regarding claim 8, Kim teaches a method for manufacturing a semiconductor device, comprising: 
forming a hard mask layer over a semiconductor substrate (¶ 0037: capping layer deposited and processed into capping pattern 130 over substrate 100); 
etching the hard mask layer (¶ 0037: capping layer etched to form a capping pattern 130) and the semiconductor substrate (¶ 0038: substrate 100 etched using the capping pattern 130 as an etch mask) to form a plurality of semiconductor fins (fig. 13A: trenches 503 define active pattern including a plurality of fins 501), wherein the hard 
forming a sacrificial gate dielectric layer (¶ 0041: dielectric layer 150 processed to form 151) over the plurality of semiconductor fins and the hard mask layer (figs. 6A-6C: 151 formed over fin 103);
forming a sacrificial gate electrode layer (¶ 0041: non-illustrated sacrificial gate layer) over the sacrificial gate dielectric layer (¶ 0041: sacrificial gate layer formed on dielectric layer 150); 
patterning the sacrificial gate dielectric layer and the sacrificial gate dielectric electrode layer to form a sacrificial gate structure (¶ 0041: sacrificial gate layer and dielectric layer 150 patterned to form sacrificial gate structure 200/151) over the plurality of semiconductor fins and the hard mask layer (figs. 6A-6C: 200/151 formed over 103 and capping pattern 130); and 
removing the hard mask layer from the plurality of semiconductor fins not covered by the sacrificial gate structure (¶ 0043: capping pattern 130 at both sides of the sacrificial gate pattern 200/151 removed).

Regarding claim 9, Kim teaches the method of claim 8, further comprising: 
forming sidewall spacers (¶ 0044: gate spacers 210) on sidewalls of the sacrificial gate structure (figs. 7A, 7C: 210 formed on sidewalls of 200/151).

Regarding claim 10
removing the sacrificial gate electrode layer and the sacrificial gate dielectric layer (¶ 0044: 200 and 151 removed to form gap 360) between the sidewall spacers (figs. 8A, 8C: gap 360 formed between gate spacers 210); and 
removing the hard mask layer from the plurality of semiconductor fins (¶ 0049: capping pattern 130 removed to expose first fin portion 110) between the sidewall spacers (figs. 10A, 10C: in a least a planar view, exposed fin portion 110 arranged between gate spacers 210).

Regarding claim 11, Kim teaches the method of claim 10, further comprising: 
forming a gate dielectric layer (¶ 0049: gate dielectric pattern 410) on the plurality of semiconductor fins and the sidewall spacers (figs. 11A-11C: 410 formed on fin portions 110, 125 and 103, and on gate spacers 210).

Regarding claim 21, Kim teaches a method forming a semiconductor device, comprising:
forming a first fin (¶ 0037: active fin AF) having a first channel region (¶ 0050: portion 110 of active fin AF forms a channel region), wherein a hard mask layer (¶ 0038: capping pattern 130) is formed on a top surface of the first fin (figs. 4A-4C: 130 formed on top surface of AF); 
forming a gate structure (¶ 0049: 400/410) disposed on the first channel region of the first fin (figs. 11A-11C: 400/410 disposed on 110), wherein the gate structure comprises: 
	a gate dielectric layer (¶ 0049: gate dielectric pattern 410) disposed on the first channel region (fig. 11C: 410 disposed on 110); and 
	a gate electrode layer (¶ 0049: gate electrode 400) disposed on the gate dielectric layer (figs. 11A-11C: 400 disposed on 410), 


Regarding claim 22, Kim teaches the method of claim 21, further comprising, prior to forming the gate structure,
forming a sacrificial gate structure (¶ 0041: sacrificial gate pattern 200) over the first fin and the hard mask layer (figs. 6A-6C: 200 formed over AF and 130);
forming the sidewall spacer on sidewall of the sacrificial gate structure (figs. 6A-6C: 210 formed on sidewall of 200); 
removing the sacrificial gate structure (¶ 0044: sacrificial gate pattern 200 removed to form gap region 360) to expose the first fin and the hard mask layer (¶ 0044: removing 200 exposes capping pattern 130 and second portion 120 of active fin AF); and 
removing the hard mask layer (¶ 0043: capping pattern 130 at both sides of sacrificial gate pattern 200 removed) to expose the first fin (¶ 0043: removing 130 exposes second regions R2 of active fin AF), wherein the portion of the hard mask layer remains on the first fin (fig. 11C: portion of 130 remains on active fin portion 110).

Regarding claim 23, Kim teaches the method of claim 22, wherein forming the gate structure comprises: 
forming the gate dielectric layer over the portion of the hard mask layer, the first fin and a side surface of the sidewall spacer (figs. 11A-11C: 410 formed over remaining portion of 130, active fin portion 110, and side surface of 210).

Regarding claim 24, Kim teaches the method of claim 23, further comprising: 
removing the hard mask layer to expose the first fin not covered by the sacrificial gate structure prior to forming the first and second sidewall spacers (¶ 0037 & figs. 2A-2C: portion of 130 not covered by 200 removed prior to forming 210).

Regarding claim 25, Kim teaches the method of claim 21, wherein forming the first fin comprises: 
depositing the hard mask layer over a semiconductor substrate (¶ 0037: non-illustrated capping layer formed on semiconductor substrate 100); and 
etching the hard mask layer (¶ 0037: capping layer etched to form a capping pattern 130) and the semiconductor substrate (¶ 0038: substrate 100 etched using the capping pattern 130 as an etch mask) to form the first fin (figs. 3A-3C: etching capping pattern 130 and 100 forms 103, including active fin portion 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 3, Kim teaches the method of claim 1, wherein forming the sacrificial gate structure comprising: 
forming a sacrificial gate dielectric layer (¶ 0041: 151, comprising patterned portion of dielectric layer 150) over the semiconductor fin and the hard mask layer (fig. 6B: 151 formed over AF and 130); 
forming a sacrificial gate electrode layer (¶ 0041: sacrificial gate layer, not shown) over the sacrificial gate dielectric layer (fig. 6B: 200 formed over 151); and 
removing portions of the sacrificial gate electrode layer using the hard mask layer as an etch stop layer (¶ 0041: portions of sacrificial gate layer removed using 151 as an etch stop).
Kim further teaches removing portions of the sacrificial gate electrode layer using a non-illustrated patterning process (¶ 0041: sacrificial gate layer patterned to form the sacrificial gate pattern 200 by performing an etching process).
Kim is silent to the method further comprising forming a patterned mask layer over the sacrificial gate electrode layer, wherein removing portions of the sacrificial gate electrode layer uses the patterned mask layer as a mask.
However, Kim does teach another embodiment (figs. 12-27), including forming a patterned mask layer (¶ 0077: gate mask pattern 521) over a sacrificial gate electrode layer (fig. 18A: 521 formed over dummy gate layer 520), wherein the patterned mask layer is used to remove portions of the sacrificial 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with a patterned mask layer, as this is a suitable means to provide the dummy gate pattern of the first embodiment.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 4, Kim teaches the method of claim 3, further comprising: 
removing the hard mask layer to expose the semiconductor fin not covered by the sacrificial gate structure prior to forming the first and second sidewall spacers (Kim, figs. 4A-4B: portions of 130 removed to expose at least active fin portion 120 before forming 210).

Claims 6-7, 13-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 5, 10 and 25 above, and further in view of Ching et al. (PG Pub. No. US 2016/0240652 A1).
Regarding claim 6, Kim teaches the method of claim 5, comprising a semiconductor fin (active fin AF).  Kim further teaches the method produces a semiconductor device capable of reducing or improving a short channel effect (¶ 0004) and electrical characteristics (¶ 0006).

forming a semiconductor stack on the semiconductor substrate, wherein the semiconductor stack comprises one or more first semiconductor layers alternately stacked with one or more second semiconductor layers, the hard mask layer is formed on the semiconductor stack, and the semiconductor fin comprises the semiconductor stack and a well portion formed from the semiconductor substrate.
Ching teaches a method of forming a sacrificial gate structure (¶ 0027: 46, similar to 200 of Kim) over a semiconductor fin (¶ 0027 & fig. 8: 46 formed over fin-shaped semiconductor strips 34, similar to AF of Kim), the method further comprising:
forming a semiconductor stack (¶ 0016: 24) on a semiconductor substrate (fig. 2: 24 formed on semiconductor substrate 20, similar to 100 of Kim), wherein the semiconductor stack comprises one or more first semiconductor layers alternately stacked with one or more second semiconductor layers (¶ 0017 & fig. 2: 24 comprises semiconductor layers 26 and 28 stacked alternatively), a hard mask layer (¶ 0019: 30, similar to 131 of Kim) is formed on the semiconductor stack (fig. 2: 30 formed on 24), and the semiconductor fin comprises the semiconductor stack and a well portion formed from the semiconductor substrate (¶¶ 0015, 0020 & fig. 3: fin-shaped semiconductor strips 34 comprise a patterned portion of semiconductor stack 24 and a lightly doped portion formed from semiconductor substrate 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the alternately stacked semiconductor layers of Ching, as a means to provide a GAA (gate all around) FinFET with a plurality of channels. Such a device improves the short channel effect related to Drain-Induced Barrier Lowering (DIBL), and improves the drive current of the FinFET due to multiple channels (Ching, ¶ 0049).

Regarding claim 7, Kim in view of Ching teaches the method of claim 6, further comprising, after removing the sacrificial gate structure to expose the semiconductor fin and the hard mask layer between the first and second sidewall spacers, removing the one or more first semiconductor layers from the semiconductor stack (Ching, ¶ 0034 & figs. 12A-12B: an etching step is performed to remove portions of semiconductor strips 28 from patterned semiconductor stack 24 after removing 46).

Regarding claim 13, Kim teaches the method of claim 5, comprising a hard mask layer disposed on a plurality of semiconductor fins (capping layer 130 disposed on active fins AF).  Kim further teaches the method produces a semiconductor device capable of reducing or improving a short channel effect (¶ 0004) and electrical characteristics (¶ 0006).
Kim does not teach the method further comprising: 
prior to forming the hard mask layer, forming a semiconductor stack on the semiconductor substrate, wherein the semiconductor stack comprises two or more first semiconductor layers alternately stacked with two or more second semiconductor layers, the hard mask layer is formed on the semiconductor stack, and each of the plurality of semiconductor fins comprises the semiconductor stack and a well portion formed from the semiconductor substrate; and 
removing the two or more first semiconductor layers between the sidewall spacers after removing the sacrificial gate electrode layer and the sacrificial gate dielectric layer.
Ching teaches a method including forming a sacrificial gate structure (¶ 0027: 46, similar to 200 of Kim) over a semiconductor fin (¶ 0027 & fig. 8: 46 formed over fin-shaped semiconductor strips 34), the method comprising:
forming a semiconductor stack (¶ 0016: 24) on a semiconductor substrate (fig. 2: 24 formed on semiconductor substrate 20, similar to 100 of Kim), wherein the 
removing the two or more first semiconductor layers between sidewall spacers after removing a sacrificial gate electrode layer and a sacrificial gate dielectric layer (¶¶ 0033-0034 & figs. 10-12: plurality of 28 removed between sidewall spacers 54, corresponding to 210 of Kim, after removing dummy gate 46, corresponding to 200 of Kim, and dummy gate oxide 44, corresponding to 151 of Kim).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the alternately stacked semiconductor layers of Ching, as a means to provide a GAA FinFET with a plurality of channels. Such a device improves the short channel effect related to Drain-Induced Barrier Lowering (DIBL), and improves the drive current of the FinFET due to the multiple channels. (Ching, ¶ 0049).

Regarding claim 14, Kim in view of Ching teaches the method of claim 13, wherein removing the one or more first semiconductor layers is performed after removing the hard mask layer from the plurality of semiconductor fins between the sidewall spacers (Ching, figs. 12A-12B: 28 removed after 

Regarding claim 26, Kim teaches the method of claim 25, comprising a hard mask layer disposed on a semiconductor fin (capping layer 130 disposed on active fin AF).
Kim does not teach the further comprises: 
forming a semiconductor stack on the semiconductor substrate, wherein the semiconductor stack comprises one or more first semiconductor layers alternately stacked with one or more second semiconductor layers, the hard mask layer is formed on the semiconductor stack, and the first fin comprises the semiconductor stack and a well portion formed from the semiconductor substrate.
Ching teaches a method including forming a sacrificial gate structure (¶ 0027: 46, similar to 200 of Kim) over a semiconductor fin (¶ 0027 & fig. 8: 46 formed over fin-shaped semiconductor strips 34), the method comprising:
forming a semiconductor stack (¶ 0016: 24) on a semiconductor substrate (fig. 2: 24 formed on semiconductor substrate 20, similar to 100 of Kim), wherein the semiconductor stack comprises one or more first semiconductor layers alternately stacked with one or more second semiconductor layers (¶ 0017 & fig. 2: 24 comprises a plurality of semiconductor layers 28 and 26 stacked alternatively), a hard mask layer (¶ 0019: 30, similar to 131 of Kim) is formed on the semiconductor stack (fig. 2: 30 formed on 24), and a first semiconductor fins comprises the semiconductor stack and a well portion formed from the semiconductor substrate (¶¶ 0015, 0020 & fig. 3: fin-shaped semiconductor strips 34 comprise a patterned portion of semiconductor stack 24 and a lightly doped portion formed from semiconductor substrate 20).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 8 above, and further in view of Ching et al. (PG Pub. No. US 2019/0067417 A1, hereinafter referred to as ‘Ching-417’).
Regarding claim 12, Kim teaches the method of claim 8, comprising a plurality of semiconductor fins (¶¶ 0031, 0039: Kim discloses active semiconductor fins AF) and forming a sacrificial gate dielectric layer (¶¶ 0040-0041: 150/151).  Kim further teaches embodiments including two immediately adjacent semiconductor fins of a plurality of semiconductor fins (figs. 13A-13B: plurality of adjacent fins 501, corresponding to AF of figs. 3A-3B)
Kim does not teach the method further comprising forming a hybrid fin between two immediately adjacent semiconductor fins of the plurality of semiconductor fins prior to forming the sacrificial gate dielectric layer.
Ching-417 teaches forming a hybrid fin (¶¶ 0019, 0041: dielectric fill fin 108a) between two immediately adjacent semiconductor fins of a plurality of semiconductor fins (¶ 0041 & fig. 8: 108a formed between two immediately adjacent semiconductor device fins 104b and 104c, similar to AF of Kim) prior to forming a sacrificial gate dielectric layer (¶ 0041 & fig. 11A: fill fin processing precedes formation of dummy gate 1104, similar to the formation of Kim’s dummy gate 200).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the hybrid fin of Ching-417, as a means to improve the uniformity of fin density and provide better structure fidelity (Ching-417, ¶ 0016).  Hybrid fins may further provide electrical isolation between gate stacks formed on adjacent device fins and/or provide gate interconnect features through openings (e.g., trenches or notches) formed on the fill fins (Ching, ¶ 0016).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Loubet et al. (PG Pub. No. US 2020/0105869 A1) teaches forming a sacrificial gate structure (704) over a semiconductor fin (250), wherein a hard mask layer (702) is formed over the semiconductor fin (fig. 9A: 704 formed over 250, 702 formed over 250);
forming a first sidewall spacer and a second sidewall spacer (¶ 0084: 1002) on opposite sidewalls of the sacrificial gate structure (fig. 11A: 1002 formed on opposing sides of 704); 
removing the sacrificial gate structure (¶ 0088: 704 removed) to expose the semiconductor fin and the hard mask layer between the first and second sidewall spacers (¶ 0088 & figs. 11A-12: removing 704 implicitly exposes portions of 250 and surface of 702, where 702 is disposed between first and second 1002); and 
removing the hard mask layer (¶ 0088: 702 removed) to expose the semiconductor fin between the first and second sidewall spacers (fig. 11A-11B: removing 702 exposes surface of 250).

Chang et al. (PG Pub. No. US 2014/0117464 A1) teaches forming a sacrificial gate structure (404) over a fin hardmask (figs. 4A-4B);
forming a first sidewall spacer and a second sidewall spacer (506) on opposite sidewalls of the sacrificial gate structure (figs. 5A-5B); 
removing the sacrificial gate structure to expose the fin hardmask between the first and second sidewall spacers (figs. 8A-8B: 404 removed to expose fin hardmask between 506); and 
removing the hard mask layer to expose a semiconductor fin between the first and second sidewall spacers (figs. 10A-10B: fin hardmask removed to expose fins between 506).

Cheng et al. (PG Pub. No. 2014/0145248 A1) teaches forming a hybrid fin (¶ 0032: 606A) between two immediately adjacent semiconductor fins of a plurality of semiconductor fins (¶ 0032 & fig. 6: 606A formed between two immediately adjacent semiconductor fins 606B) prior to forming a sacrificial gate dielectric layer (¶ 0024: fin processing precedes a dummy gate manufacturing process, similar to the formation of 200 of Kim).  This provides a device suitable for various applications, such as pull-up gates used in SRAM (Cheng, ¶ 0035) while avoiding challenges related to dummy gate non-planarization (Cheng, ¶ 0024).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894